Citation Nr: 9915059	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  98-10 399A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for chronic low back 
injury residuals.  

2.  Entitlement to service connection for chronic head injury 
residuals.  


REPRESENTATION

Appellant represented by:	Veterans Affairs Commission, 
Mississippi


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel
INTRODUCTION

The veteran had certified active service from August 1966 to 
August 1969.  This matter came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1998 rating decision 
of the Jackson, Mississippi, Regional Office (RO) which 
determined that the veteran had not submitted well-grounded 
claims of entitlement to service connection for chronic back 
injury residuals and chronic head injury residuals and denied 
the claims.  In September 1998, the veteran was afforded a 
hearing before a Department of Veterans Affairs (VA) hearing 
officer.  In January 1999, the veteran was afforded a video 
hearing before the undersigned Member of the Board.  The 
veteran has been represented throughout this appeal by the 
Mississippi Veterans Affairs Commission.  

The veteran may have submitted an informal claim for service 
connection for Agent Orange exposure residuals to include a 
skin disorder.  It appears that the RO has not had an 
opportunity to act upon the informal claim.  Absent an 
adjudication, a notice of disagreement, a statement of the 
case, and a substantive appeal, the Board does not have 
jurisdiction over the issue.  Rowell v. Principi, 4 Vet. App. 
9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993); Black v. 
Brown, 10 Vet. App. 279, 284 (1997); Shockley v. West, 11 
Vet. App. 208 (1998).  Jurisdiction does matter and it is not 
"harmless" when the VA fails to consider threshold 
jurisdictional issues during the claim adjudication process.  
Furthermore, this Board Member cannot have jurisdiction of 
the issue.  38 C.F.R. § 19.13 (1998).  The United States 
Court of Appeals for Veterans Claims (Court) has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511(1997).  Therefore, the issue is referred to the RO 
for appropriate action.  Black v. Brown, 10 Vet. App. 279 
(1997).  If the veteran wishes to appeal from the decision, 
he has an obligation to file a timely notice of disagreement 
and a timely substantive appeal following the issuance of the 
statement of the case.  38 C.F.R. § 20.200 (1998).  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2.  The veteran sustained a low back injury during active 
service which resolved without chronic residuals.  

3.  A chronic low back disability was not shown during active 
service and the veteran's current lumbar spine degenerative 
disc disease and degenerative joint disease have not been 
shown to have originated during active service.  

4.  Chronic head injury residuals were not shown during 
active service or at anytime thereafter.  



CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for chronic low back injury 
residuals.  38 U.S.C.A. § 5107 (West 1991).  

2.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for chronic head injury 
residuals.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is necessary to determine if the veteran has 
submitted well-grounded claims within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the VA has 
properly assisted him in the development of his claims.  
Generally, a "well-grounded" claim is one which is plausible.  
The Court has directed that, in order for a claim for service 
connection to be well-grounded, there must be (1) competent 
evidence of a current disability; (2) proof as to incurrence 
or aggravation of a disease or injury in service; and (3) 
competent evidence as to a nexus between the inservice injury 
or disease and the current disability.  Caluza v. Brown, 7 
Vet. App. 498 (1995).  

When a claim is determined to be not well-grounded, the VA 
does not have a statutory duty to assist him in developing 
the facts pertinent to his claim.  However, the VA may be 
obligated under the provisions of 38 U.S.C.A. § 5103(a) (West 
1991) to advise him of the evidence needed to complete his 
application.  This obligation is dependent upon the 
particular facts of the claim and the extent to which the 
Secretary of the VA has advised the appellant of the evidence 
necessary to support a claim for VA benefits.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The veteran has not alleged 
that there are additional relevant records which may be 
incorporated into the record.  He is fully aware of the 
reasons for the denials and the deficiencies in the record.  

The veteran is seeking service connection for chronic low 
back injury residuals and chronic head injury residuals.  It 
is necessary to determine if he has submitted a well-grounded 
claim with respect to each issue.  

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
wartime service.  38 U.S.C.A. § 1110 (West 1991).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1998).  

Where a veteran served continuously for ninety days or more 
during a period of war and arthritis becomes manifest to a 
degree of ten percent within one year of termination of such 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 
(1998).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (1998).  


I.  Low Back 

The veteran's service medical records indicate that he fell 
off the back of a truck in November 1967.  A November 1967 
Army treatment record notes that the veteran complained of 
left lower back pain.  On examination, he exhibited left 
lower back tenderness.  A contemporaneous neurological 
evaluation revealed no abnormalities.  Treating Army medical 
personnel observed that the veteran had sustained "no 
serious injury."  He was prescribed Darvon and returned to 
duty.  At his April 1969 physical examination for service 
separation, the veteran denied having ever experienced 
recurrent back pain.  On examination, he exhibited a normal 
spine.  At a February 1979 Army Reserve/National Guard 
physical examination for enlistment, the veteran again denied 
having ever experienced recurrent back pain.  On examination, 
the veteran exhibited a normal spine.  At a May 1983 Army 
Reserve/National Guard periodic physical examination, the 
veteran exhibited a normal spine.  

In his February 1998 Veteran's Application for Compensation 
or Pension (VA Form 21-526), the veteran advanced that he had 
been treated for a back injury at the United States military 
medical facility at Cam Rahn Bay, Vietnam, in 1968.  A 
February 1998 VA treatment record reflects that the veteran 
complained of low back pain of one week's duration.  He 
reported that he had "pulled a disc" in 1977.  A diagnosis 
of low back pain was advanced.  

At a March 1998 VA examination for compensation purposes, the 
veteran complained of intermittent low back pain of 
approximately twenty-two years' duration.  He related that he 
had "pulled something in his back" while lifting poles 
during the construction of a conflagration course in 1967.  
On orthopedic examination, the veteran exhibited limitation 
of motion of the lumbar spine and L5 spinous process 
tenderness.  Contemporaneous X-ray studies of the lumbar 
spine revealed small osteophytes and "a trace of narrowing" 
at L3-4 and L4-5.  The veteran was diagnosed with very mild 
lumbar spine degenerative disc disease.  On neurological 
evaluation, the veteran complained of intermittent low back 
pain.  He reported that he had injured his low back when he 
was carrying a heavy log with another individual and the 
other man fell and left him holding the entire weight.  The 
VA neurological examiner advanced an impression of a "normal 
neurologic examination in an individual with intermittent 
non-neurologic low back pain."  

An August 1998 VA treatment record notes that the veteran 
complained of intermittent low back pain since 1967.  The 
veteran was reported to have exhibited minimal degenerative 
joint disease changes on X-ray studies conducted in February 
1998.  

At the September 1998 hearing on appeal, the veteran 
testified that he had injured his back during active service 
when he was carrying a log with another soldier; the other 
man fell; and the log "snatched" his back.  He stated that 
he had experienced progressive chronic low back pain, 
stiffness, and discomfort since the accident.  The veteran 
recalled that he had been treated by an Army physician who 
prescribed a backboard for his bed and placed him on light 
duty for approximately five weeks.  He denied receiving any 
post-service medical treatment for his back.  

At the January 1999 hearing before the undersigned Member of 
the Board, the veteran testified that he had injured his back 
while building a course in Seattle, Washington.  He recalled 
that something had "snapped" in his back at that time.  He 
experienced back complaints for the remainder of his period 
of active service.  His back was never the same following the 
accident.  The veteran stated that he had been seen by Army 
medical personnel following the accident; prescribed Darvon; 
and given a bed board.  He denied having been placed on light 
duty.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
The veteran asserts on appeal that he sustained a chronic 
lumbar spine disability as the result of an inservice injury.  
The veteran's service medical records reflect that he fell 
from a truck in November 1967.  Treating Army medical 
personnel observed no serious injury at that time and did not 
advance a lumbar spine diagnosis.  The reports of the April 
1969 physical examination for service separation and February 
1979 and May 1983 Army Reserve/National Guard physical 
examinations note that the veteran denied having ever 
experienced recurrent back pain and exhibited no spinal 
abnormalities.  The first objective evidence of the claimed 
disability is dated in March 1998, some twenty-nine years 
after service separation.  
Indeed, the veteran's claim is supported solely by the 
accredited representative's statements and his own testimony 
and statements on appeal.  While finding that a lay person is 
competent to testify as to events within the scope of his own 
senses, the Court has held that lay assertions as to medical 
causation do not constitute competent evidence to render a 
claim well-grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); 
Savage v. Gober, 10 Vet. App. 488 (1997).  The Court has 
commented that:

Just as the BVA must point to a medical 
basis other than its own unsubstantiated 
opinion (Colvin [v. Derwinski, 1 Vet. 
App. 174, 175 (1991)]), the veteran 
cannot meet his initial burden by relying 
upon his own, or his representative's, 
opinions as to medical matters.  
Robinette v. Brown, 8 Vet. App. 69, 74 
(1995).  

There is no indication that either the accredited 
representative or the veteran is a medical professional.  
While he is clearly competent to relate that he fell and/or 
injured his low back during active service, the veteran's 
assertions that he sustained his current chronic lumbosacral 
spine disabilities as the result of the inservice fall are 
not competent and do not establish a well-grounded claim.  
Further, the Court has clarified that statements as to what 
the veteran may have been told by a physician during or after 
service, standing alone, are insufficient to establish a 
medical diagnosis.  Warren v. Brown, 6 Vet. App. 4, 6 (1993).  

The veteran related to examining VA physicians that he 
sustained chronic low injury residuals during active service.  
The doctors noted the veteran's history without comment.  In 
reviewing a similar factual scenario, the Court has held 
that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical evidence" 
satisfying the Grottveit requirement.  
Such evidence cannot enjoy the 
presumption of truthfulness accorded by 
Robinette (as to determination of well 
groundedness) and Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (as to 
determination of whether evidence is 
"new and material" for purposes of 
reopening a claim), because a medical 
professional is not competent to opine as 
to matters outside the scope of his or 
her expertise, and a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 
8 Vet. App 406, 409 (1995).  

Therefore, the Board finds that the record contains no 
competent evidence establishing that the veteran's lumbar 
spine degenerative disc disease and degenerative joint 
disease originated during active service.  In the absence of 
competent evidence establishing that either a chronic lumbar 
spine disability originated during active service or a nexus 
exists between the veteran's current lumbar spine 
disabilities and active service, the Board concludes that the 
veteran's claim for service connection is not well-grounded.  
Accordingly, the veteran's claim is denied.  The veteran is 
informed that if he is able to produce competent evidence 
attributing the onset or aggravation of the claimed disorder 
to active service, he should petition to reopen his claim.  


II.  Head Injury

A November 1967 Army treatment record conveys that the 
veteran complained of headaches after falling from a truck.  
Treating Army medical personnel noted no serious injury or 
neurological abnormalities.  At his April 1969 physical 
examination for service separation and February 1979 and May 
1983 Army Reserve/National Guard physical examinations, the 
veteran denied a history of head injury.  On examination, the 
veteran exhibited no head abnormalities.  

In his February 1998 Veteran's Application for Compensation 
or Pension (VA Form 21-526), the veteran advanced that he had 
been treated for a head injury at the United States military 
medical facility at Cam Rahn Bay, Vietnam, in 1968.  At the 
March 1998 VA examination for compensation purposes, the 
veteran complained of "very occasional" generalized 
headaches.  He clarified that his headaches were not 
associated with other symptoms; occurred two to three times a 
year; and lasted between two and three days.  The veteran was 
diagnosed with "occasional [and] non-disabling minor muscle 
contraction-type headaches."  

An August 1998 VA treatment record indicates that the veteran 
reported having lost consciousness for three days after 
falling from a truck.  At the September 1998 hearing on 
appeal, the veteran stated that he had sustained a head 
injury when he fell and struck his head on the ground while 
unloading fifty-five gallon barrels of primer paint in the 
Republic of Vietnam during 1967.  He testified that he had 
been taken to the hospital; was "out" for three days; and 
could not remember any events which occurred during those 
three days.  Upon discharge from the hospital, he was 
returned to duty.  The veteran reported that he had 
experienced occasional blackouts associated with turning his 
head since the accident.  

In a December 1998 written statement, the local accredited 
representative related that the veteran had injured his head 
after slipping and hitting his head against the ground while 
unloading some paint from a truck.  At the January 1999 
hearing before the undersigned Member of the Board, the 
veteran reiterated that he had injured his head after falling 
from a truck; was hospitalized at the Cam Rahn Bay military 
medical facilities; and was subsequently "out" for three 
days.  He stated that he had experienced blackouts since the 
accident when he did not keep his head level.  He denied 
receiving any post-service treatment for head injury 
residuals.  

The Board observes that a head injury and chronic residuals 
thereof were not shown during active service or at any time 
thereafter.  The veteran acknowledged on appeal that he had 
not received any treatment for the claimed disorder following 
service separation.  In the absence of evidence of current 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the 
veteran's claim is denied.  The veteran is informed that if 
he is able to produce competent evidence attributing the 
onset or aggravation of the claimed disability to active 
service, he should petition to reopen his claim.  


ORDER

Service connection for chronic low back injury residuals is 
denied.  Service connection for chronic neck injury residuals 
is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

